Citation Nr: 0720792	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation for irritable colon 
syndrome (ICS) in excess of 10 percent disabling prior to 
December 20, 2004.

2.  Entitlement to an initial evaluation for ICS in excess of 
10 percent on or after December 20, 2004.

3.  Entitlement to service connection for hemorrhoids, to 
include as secondary to ICS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted the claim for service 
connection for ICS and assigned a 10 percent rating effective 
January 31, 2003.  The veteran continued to seek a higher 
initial rating and his claim remained in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Also on appeal is a 
claim for service connection for hemorrhoids which was denied 
by the RO in a March 2005 rating decision.  

In his substantive appeal to the Board on the claim for 
hemorrhoids, received in June 2005, the veteran requested a 
personal hearing.  In a letter to VA dated in July 2005, the 
veteran withdrew his request for a personal hearing.  
38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed 
with consideration of this appeal based on the evidence of 
record.  

Additionally, the Board notes that the veteran perfected an 
appeal for the issue of entitlement to service connection for 
post traumatic stress disorder (PTSD) in April 2005.  
However, the veteran submitted a statement in May 2005 in 
which he indicated that he wished to withdraw his appeal on 
that issue.  See 38 C.F.R. § 20.204.  Accordingly, the issue 
of entitlement to service connection for PTSD no longer 
remains in appellate status and no further consideration is 
required.

After the appeal was certified to the Board in July 2005, the 
veteran submitted several statements and medical evidence 
pertaining to his claims on appeal.  The veteran waived 
initial consideration by the RO in a September 2005 statement 
and his representative related in an April 2007 statement 
that he was waiving the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304. 

Further, after the appeal was certified to the Board, BVA 
received letters from the veteran dated in October and 
December 2006, in which he alleged that two new symptoms, 
namely perianal abscess and perianal fistula, had arisen from 
his service-connected ICS.  The Board refers these two issues 
to the RO for any appropriate consideration.  


FINDINGS OF FACT

1.  Prior to December 20, 2004, the veteran's ICS was shown 
to be moderate with frequent episodes of bowel disturbance 
with abdominal distress.

2.  From December 20, 2004, the veteran's ICS was shown to be 
severe with diarrhea with more or less constant abdominal 
distress.

3.  The veteran does not have a diagnosis of hemorrhoids.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
10 percent for ICS prior to December 20, 2004, have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.6, 4.114, Diagnostic Code 7319 
(2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for ICS from December 20, 2004, have been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.6, 4.114 Diagnostic Code 7319 (2006).  

3.  Service connection is not warranted for hemorrhoids.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined 
prior to the October 10, 2006 regulation change) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in August 2003 for his claim 
for service connection for ICS, prior to the initial decision 
on the claim in August 2004.  The RO provided the veteran 
with notice of the VCAA in December 2004 for his claim for 
service connection for hemorrhoids, prior to the initial 
decision on the claim in March 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the August 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection for ICS.  After 
the veteran was granted service connection for ICS and was 
assigned a 10 percent rating in the August 2004 RO decision, 
he filed a notice of disagreement (NOD), received by VA in 
September 2004, contending that he deserved a higher rating.  

While the veteran was not given specific notice of the 
information and evidence necessary to substantiate a claim 
for an increased rating after filing his September 2004 NOD, 
the August 2004 RO decision explained the laws and 
regulations pertaining to his claim, including the specific 
rating criteria in the VA Schedule for Rating Disabilities 
necessary to substantiate his increased rating claim.  In the 
August 2004 rating decision, as well as the January 2005 
statement of the case (SOC), the veteran was also informed of 
the laws and regulations pertaining to his claim, including 
the specific rating criteria necessary to substantiate an 
increased rating.  He has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to the VA notice, and he has taken 
advantage of these opportunities, submitting evidence and 
argument in support of the claim.  Viewed in context, the 
furnishing of the required notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  Nor does the veteran claim that he has been 
prejudiced.  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id. at 120-21.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).

Regarding the claim for entitlement to service connection, to 
include as secondary to ICS, the Board notes that the 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection cannot be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to a current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In the December 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection for hemorrhoids 
on a secondary basis.  Specifically, the RO stated that 
evidence must show a current physical or mental disability 
was caused or aggravated by a service connected disability.  
The veteran was notified in the March 2005 and June 2005 SOC 
of the criteria needed to establish service connection for 
hemorrhoids on a direct basis as well as the laws and 
regulations pertaining to his claim.  Further, he has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to the VA 
notice, and he has taken advantage of these opportunities, 
submitting evidence and argument in support of the claim.  
Viewed in context, the furnishing of the required notice 
after the decision did not compromise the fairness of the 
appeal and the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.  See Mayfield, 19 
Vet. App. at 115; cf. Prickett, 20 Vet. App. at 377-78.   

Both notice letters described the information and evidence 
that VA would seek to provide including relevant records from 
any federal agency, such as medical records from the 
military, VAMCs, and the Social Security Administration, as 
well as relevant records not held by any federal agency.  The 
letters also informed the veteran that VA would provide a 
medical examinations if necessary.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letters asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letters instructed 
the veteran to include reports or statements from doctors.  
Both letters also enclosed VA Form 21-4142 in order for VA to 
request any relevant treatment records on the veteran's 
behalf.  

Although the August 2003 VCAA notice letter did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim for ICS.  In 
this regard, the RO has informed the veteran in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

The December 2004 letter satisfied the "fourth element" when 
it asked the veteran to let VA know of any other evidence or 
information that he thought would support his claim and to 
send it to VA.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the appeal for ICS, the first three elements are not 
applicable because this is an increased rating claim, and 
therefore service connection has already been established.  
As noted, the August 2004 rating decision and June 2005 SOC 
contained specific notice of the type of evidence necessary 
to establish a higher disability rating.  Further, the letter 
accompanying the rating decision provided information 
regarding the effective dates for the disability on appeal.  
Despite the inadequate notice, if any, provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is entitled to a 
higher rating for ICS, any questions as to the appropriate 
effective date will be referred to the RO.

Regarding the claim for hemorrhoids, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for this 
claim.  Despite the inadequate notice provided to the veteran 
on the disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for 
hemorrhoids, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in August 2003, December 2004, and August 2005.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOCs, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to a Higher Initial Evaluation for ICS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The veteran was assigned a 10 percent rating effective 
January 31, 2003, under 38 C.F.R. § 4.114, Diagnostic Code 
7319 for irritable colon syndrome in the August 2004 RO 
decision.  A 10 percent rating is assigned for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) when 
it is moderate and there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating, 
the next higher and maximum rating, will be assigned when it 
is severe with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.

I.  Entitlement to an Increased Evaluation in Excess of 10 
Percent for ICS Prior to December 20, 2004.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
ICS before December 20, 2004, the date of a VA examination 
undertaken in connection with his claim, which will be 
discussed below.  The veteran has not been shown to have had 
severe ICS with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress 
before the December 2004 VA examination.  During an August 
2003 VA examination, the veteran reported that he experienced 
a stomachaches and periodic diarrhea immediately after food 
consumption.  However, he did not report constipation, 
nausea, vomiting, or abdominal cramping.  Further, upon 
physical examination, the veteran's abdomen was soft and flat 
with no tenderness, organomegaly, or masses.  Although 
palpitation to the epigastric area was described as 
moderately unpleasant, there was no pain or tenderness.  The 
examiner found that there was not sufficient evidence to 
diagnosis irritable bowel syndrome (IBS).  (The Board notes 
that IBS and ICS are the same thing.)  However, the examiner 
clarified his opinion in a February 2004 addendum.  The 
examiner noted that the veteran reported experiencing 
diarrhea two to three times a month.  The examiner gave a 
diagnosis of possible mild IBS because the veteran reported 
no nausea, vomiting, abdominal cramping, or pain.  
Accordingly, the Board finds that the veteran is not entitled 
to a higher evaluation under Diagnostic Code 7319 before 
December 2004.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

II.  Entitlement to an Increased Evaluation in Excess of 10 
Percent for ICS on or after December 20, 2004.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 30 percent rating effective December 
20, 2004, the date of a VA examination undertaken in 
connection with his claim.  The veteran was shown to have had 
symptoms consistent with severe ICS, including diarrhea with 
more or less constant abdominal distress during that 
examination.  In statements dated in April and September 
2004, the veteran reported experiencing severe cramps, 
bloating, and diarrhea that occurred one to two times daily.  
During the December 2004 VA examination, the veteran reported 
having diarrhea after eating about half the time with cramps 
and a stomachache most of the time with a pain rating of 
eight out of ten.  The veteran experienced bloating 
especially after eating but no vomiting.  The veteran did not 
eat at work because of the fear of diarrhea.  Physical 
examination revealed that his abdomen was soft without pain 
or masses.  The diagnosis was ICS.

A private examination report, dated in August 2005, showed 
that the veteran reported bouts of diarrhea and constipation.  
The diagnosis was IBS.

During an August 2005 VA examination, the veteran reported 
daily diarrhea with cramping and stomachaches most of the 
time.  He rated his pain an eight out of ten.  The veteran 
indicated that he had bloating all the time but especially 
after eating but no vomiting.  He had to limit his diet 
because of these problems and could not eat at work for fear 
of experiencing diarrhea.  Accordingly, after taking all the 
evidence together and resolving all doubt in favor of the 
veteran, the Board concludes that the schedular criteria for 
the next higher 30 percent evaluation have been met as of 
December 20, 2004.  38 C.F.R. §§ 4.6, 4.114, Diagnostic Code 
7319.  The Board further observes that a 30 percent 
disability evaluation represents the maximum schedular rating 
available under Diagnostic Code 7319.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

In conclusion, the evidence of record reflected that the 
veteran's ICS increased following the initial rating.  
Therefore, the Board has assigned two staged ratings.  
Fenderson, 12 Vet. App. at 126.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected ICS has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected ICS under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

2.  Entitlement to Service Connection for Hemorrhoids

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the "old" section 3.310(a) of VA regulations prior to 
the October 2006 regulation change that will be applied in 
this case, service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hemorrhoids 
on either a direct or secondary basis.  His service medical 
records were absent for complaints, treatment, or a diagnosis 
of hemorrhoids.  Importantly, the veteran does not have a 
current diagnosis of hemorrhoids.  Therefore, service 
connection cannot be granted.

The veteran's June 1995 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of hemorrhoids.  Specifically, the June 1995 
examination noted that the veteran's anus and rectum were 
normal and he marked "no" when asked if he currently had or 
had piles or rectal disease on his report of medical history.  
A February 1996 record of medical care found that the 
veteran's medical status had not changed since his June 1995 
examination.  A November 1999 medical record noted that the 
veteran had been deployed four times since May 1996 and had 
experienced symptoms such as diarrhea and weight loss for the 
first six months.  As of the time of the report, he was only 
experiencing insomnia.  A November 1999 notation indicated 
that the veteran's service medical records were reviewed for 
separation and the veteran denied any medical defects.  He 
was found medically qualified for separation without 
restrictions.  

The post-service medical evidence revealed that the veteran 
has never had a confirmed diagnosis of hemorrhoids.  The 
veteran claimed that he had hemorrhoids as a result of his 
ICS.  In his September 2004 statement, the veteran contended 
that once a week his hemorrhoids "bleed out" and that they 
worsened when his ICS was worse.  The August 2003 VA examiner 
did not find hemorrhoids.  The December 2004 VA examiner 
commented that the veteran's anal area was essential normal 
and there were no external or internal hemorrhoids.  He did 
indicate that he was not entirely satisfied with the anoscopy 
because it was not completely clear.  The examiner noted that 
the history that the veteran provided would be compatible 
with hemorrhoids that would bleed on the occasion of having 
significant amounts of diarrhea.  Because of this, the 
examiner could not exclude the fact that the veteran did have 
hemorrhoids that occurred intermittently with increased 
amounts of diarrhea.  In August 2005, the veteran underwent 
another VA examination that was administered by the same 
examiner who performed his December 2004 examination.  The 
physical examination revealed a normal anal area.  The 
examiner commented that he was able to get a very good look 
at the anal area with the anoscope and found no external or 
internal hemorrhoids.  Again, the examiner opined that the 
history that the veteran provided would be compatible with 
hemorrhoids that would bleed on the occasion of having 
significant amounts of diarrhea.  However, the examiner could 
not make a diagnosis of hemorrhoids at that time.  Further, 
an August 2005 private treatment report noted that the 
veteran had a colonoscopy that found no external or internal 
hemorrhoids.  Importantly, the private examiner opined that 
the veteran had a sigmoid angioectasia that was found to be 
the most likely cause of his bleeding.  

The veteran contended in a statement received by VA in August 
2005 that both the private and VA examiners told him that he 
likely had hemorrhoids farther up his colon.  However, the 
medical reports do not confirm his contentions.  Although the 
veteran may sincerely believe that he has hemorrhoids, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  

In sum, the medical evidence is absent for a diagnosis of 
hemorrhoids.  Further, the service medical records are absent 
for any findings of hemorrhoids.  Without a current 
diagnosis, service connection for hemorrhoids, to include as 
secondary to ICS, is denied.  38 C.F.R. §§ 3.303, 3.310(a); 
Degmetich, 104 F. 3d at 1332.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hemorrhoids, to include as secondary to ICS, 
is denied.  


ORDER

Entitlement to an initial evaluation for irritable colon 
syndrome (ICS) in excess of 10 percent disabling prior to 
December 20, 2004, is denied.

An evaluation for ICS of 30 percent, but not higher, is 
granted from December 20, 2004, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to service connection for hemorrhoids, to include 
as secondary to ICS, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


